DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Species AV, BIV in the reply filed on 5/31/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17, 19-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the scope of the claims is unclear as to whether applicant is claiming the combination of the can and product or whether applicant is claiming the subcombination of the can.  The claim recites in part “a can for containing a product” and then recites “the can with the product”.  Claims will be given their broadest reasonable interpretation and be treated as directed to the subcombination; however, clarification of the scope of the claims is required.  Regarding claim 16, the term “ready-for-sale state” is unclear because there is no set technical definition for such a term and applicant has not provided a definition for such a term.  The metes and bounds of the claim limitation are unclear because it is unclear what conditions area applicable to a “ready-for-sale state”.  Regarding claim 16, “the form”, “the state”, “the corresponding application”, “the corresponding repeated change” lack antecedent basis.  Furthermore, the claims recites two contained volumes and it is unclear which “the contained volume of the can” is referring to.
Regarding claim 20, the recitation is unclear due to grammatical issues.
Regarding claim 21, “the entire manufacturing process” lacks antecedent basis and it is not clear what this process is.
Regarding claim 22, “the reduced volume” and “the initial volume” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,939,888 to Scarnato in view of US Patent No. 3,872,994 to Hyde.
Regarding claim 16, Scarnato discloses a can for containing a product (intended use), the can capable of holding the product in ready for sale state, comprising a lid (60) hermetically sealing the can and at least partially openable to allow at least partial removal of the product within, a base (51) opposite the lid and a side wall extending therebetween, the base being in the form of a body and constituting an urging member configured to be urged inwardly by a user applying thereto in use of the can for partial removal of the product (intended use) an urging force which exceed a pre-determined threshold (of collapsing the can, col. 2, ll. 25-30), thereby allowing changing by the user the state of the urging member between a first state (Fig 1) in which the can has a first contained volume and a second deformed state (Fig 3), in which the can has a second contained volume smaller than the first, wherein the urging member is configured to be repeatedly elastically deformed between the first state and the second state upon the corresponding application and release of urging force by a user to cause corresponding repeated change of the container volume of the can (intended use, col. 1, ll. 60-65), thereby functioning as a membrane in a pump since it is elastic and has the structure as recited capable of pumping out liquid from the lid when the lid has been partially opened, wherein the base is configured to be operated to employ its capable to function as an urging member only when the lid is at least partially opened (intended use).  In particular, since Scarnato discloses the structure of the container and urging member as recited, then it can be used as recited.  Scarnato does not teach the container body made of metal.  However, Hyde discloses a collapsible can (Fig 1) made of metal.  One of ordinary skill in the art would have found it obvious to change the material of the collapsible Scarnato container to be metal as suggested by Hyde in order to have a more durable container since it has been held that selection of a known material to a make a container of a type of material prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).


Claim(s) 16-17, 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/052733 to Lees et al. (Lees) in view of US 2017/0369198 to Levy.
Regarding claim 16, Lees discloses a can (Fig 1) for containing a product (intended use), the can capable of holding the product in ready for sale state, comprising a lid (12) hermetically sealing the can and at least partially openable to allow at least partial removal of the product within, a base (11) opposite the lid and a side wall (10) extending therebetween, the base being in the form of a metal body and constituting an urging member (14) configured to be urged inwardly by a user applying thereto in use of the can for partial removal of the product (intended use) an urging force which exceed a pre-determined threshold (pg 8, ll. 30-35), thereby allowing changing by the user the state of the urging member between a first state (Fig 1) in which the can has a first contained volume and a second deformed state (Fig 2), in which the can has a second contained volume smaller than the first, wherein the base is configured to be operated to employ its capable to function as an urging member only when the lid is at least partially opened (intended use).  Lees does not explicitly teach the urging member to be elastically deformable.  Levy discloses a container (Fig 1a) and in particular discloses the container comprising a base in the form of a metallic urging member (150) made of elastic material wherein the urging member is configured to be repeatedly elastically deformed between the first state (Fig 5a, Levy) and the second state (Fig 5b, Levy) upon the corresponding application and release of urging force (F) by a user to cause corresponding repeated change of the container volume of the can (¶0031).  One of ordinary skill in the art would have found it obvious to make the urging member of Lees elastic as taught by Levy in order to reuse the container (Levy, ¶0031).  The modification would have resulted in the urging member capable of functioning as a membrane in a pump since it is elastic and has the structure as recited the would be capable of pumping out liquid from the lid when the lid has been partially opened.  
Regarding claim 17, Lees further discloses the base (11) has a peripheral edge along which the body is fixedly connected to the side wall (10) (pg. 8, ll. 10-15).
Regarding claim 19, the modified Lees discloses the can of claim 18 and further discloses the urging member to be elastically deformed between first and second states by the respective application and release of urging force a number of times (see Levy, ¶0031) but does not teach the recited number of times.  However, one of ordinary skill in the art would have found obvious to optimize the elasticity of the urging member such that it can be deformed in the recited number of times to facilitate dispensing since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 20, as best understood, the modified Lees teaches the can of claim 16 and further teaches urging member having a configuration (when urging member is connected to the side walls) which allows urging of the member from first state to second state, the metal being sufficiently stiff to prevent the urging of the urging member if this member of the same thickness were to be free of said configuration (separated from the side walls).
Regarding claim 21, as best understood, Lees further teaches the can capable of being placed in a ready-for-sale state with a product as recited after a manufacturing process since it has the structure as recited.
Regarding claim 22, as best understood, Lee discloses the structure of the can and thus would be capable of having undergone the process as recited.
Regarding claim 23, as best understood, Lee further discloses the can capable of having an initial volume and a reduced volume in the ratio as recited since the can volume is capable of being reduced into that range by the urging member or other means.
Regarding claims 24-25, as best understood, Lee further discloses the can capable of holding food products such as tuna since it has the structure as recited.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735